737 N.W.2d 762 (2007)
Karen SUTTON, Next Friend of Minor J., Plaintiff-Appellant,
v.
DIANE J., Defendant-Appellee, and
John Doe, Defendant.
Docket No. 133763. COA No. 273519.
Supreme Court of Michigan.
September 12, 2007.
The motion for immediate consideration is GRANTED. The application for leave to appeal the March 20, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would grant leave to appeal.